Erik M. Bashian, Esq.                                                                                               02/26/2020
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                 February 25, 2020

United States Magistrate Judge Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007
                                                                                                              02/26/2020
Re:     Jermaine Deleston v. Djembe Bar & Restaurant Corp et al.
        Case No.: 1:19-cv-06167-PGG-KHP

Dear Magistrate Judge Parker:

       Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
in connection with the above-referenced action. As previously reported, the above-referenced
action has been settled and a settlement agreement has been drafted and provided to the
defendants to be reviewed for execution. Currently, Plaintiff is waiting for a response to the last
draft provided to the defendants or confirmation that it can be circulated for execution.
Respectfully, we are jointly requesting with counsel for the defendants an additional stay of all
deadlines and conferences for thirty (30) days so that the parties can finalize the settlement
agreement.

        We thank this Honorable Court for its time and consideration in this matter.


                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Michael Kushner, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
